DETAILED ACTION
This office action is in response to communication filed on 01/19/2022. Claims 1, 3, 7, 8, 9, 14, 21, 22, 26 and 27 have been amended. Claim 6, 13, 15-20 and 28 have been canceled. Claims 29-35 have been added. Claims 1-5, 7-12, 14, 21-27 and 29-35 are pending on this application

Allowable Subject Matter
Claims 1-5, 7-12, 14, 21-27 and 29-35 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art KarKKainen et al. Pub. No. 2017/0041021.
Fig. 5C of  KarKKainen et al. discloses a data (input Data blocks) processing method comprising: generating, by one or more processors (102 in Fig. 1), compressed data [Data Values Table: {8, 2, 4, 9} {25, 3, 7, 8}  {63, 4, 2, 9, } {5,28, 79, 1} {78, 2, 11, 21}] from data (input Data blocks) that includes one or more duplicated values ({25, 3, 7, 8}, and  {63, 4, 2, 9}) and one or more originally unduplicated values (8, 2, 4, 9} {5,28, 79, 1} {78, 2, 11, 21} that are originally unduplicated in the data (input data blockds), wherein the compressed data [Data Values Table: {8, 2, 4, 9} {25, 3, 7, 8}  {63, 4, 2, 9, } {5,28, 79, 1} {78, 2, 11, 21}]  only includes the one or more originally unduplicated values {8, 2, 9, 4} and {5, 28, 79, 1})  of the data (input data blocks)  and one or more unduplicated values of the one or more duplicated values ({25, 3, 7, 8}, and  {63, 4, 2, 9}) of the data (Input Data Blocks); and generating, by the one or more processors (102 in Fig. 1), index data (Symbol {0... 4}; see paragraph 0096)"  from the data (Input Data Blocks) , wherein the index data (Symbol {0... 4}" includes indices indicative of storage locations (paragraph 0096 discloses “in FIG. 5B and FIG. 5C illustrations of a case where the same stream of data blocks is indexed based on memory storage and using pointers; as the data blocks arrive, they are inserted into memory storage to a location indicated by a pointer value that is known based on index”) in [Data Values Table: {8, 2, 4, 9} {25, 3, 7, 8}  {63, 4, 2, 9, } {5,28, 79, 1} {78, 2, 11, 21}]  for the one or more originally unduplicated values ({8, 2, 9, 4} and {5, 28, 79, 1} {78, 2, 11, 21} )  and the one or more unduplicated values of the one or more duplicated values ({25, 3, 7, 8}, and  {63, 4, 2, 9}); wherein each of the one or more duplicated values ({8, 2, 9, 4} and {5, 28, 79, 1} {78, 2, 11, 21} ) is stored only one time in the compressed data [Data Values Table: {8, 2, 4, 9} {25, 3, 7, 8}  {63, 4, 2, 9, } {5,28, 79, 1} {78, 2, 11, 21}].
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the number of storage locations within the index data is equal to the number of storage locations within the data, any given one of the indices that is indicative of a storage location of one of the originally unduplicated values in the compressed data is stored in one of the storage locations within the index data that is equivalent to a storage location of one of the originally unduplicated values within the data, and any given one of the indices that is indicative of a storage location of one of the one or more unduplicated values of the one or more duplicated values in the compressed data is stored in storage locations within the index data that are equivalent to storage locations of the one or more duplicated values within the data. 
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the number of storage locations within the index data is equal to the number of storage locations within the data, 4Docket No.: 20PFN-001 App. No.: 16/838,343 any given one of the indices that is indicative of a storage location of one of the originally unduplicated values in the compressed data is stored in one of the storage locations within the index data that is equivalent to a storage location of one of the originally unduplicated values within the data, and any given one of the indices that is indicative of a storage location of one of the one or more unduplicated values of the one or more duplicated values in the compressed data is stored in storage locations within the index data that are equivalent to storage locations of the one or more duplicated values within the data.

With respect to claim 29, in addition to other elements in the claim, prior art considered individual or combination does not teach: acquire index data generated from the data; and acquire at least two packed indices from the index data, the at least two packed indices being generated from the index data, wherein each of the at least two packed indices includes at least two indices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/22/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845